Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a REQUEST FOR CONTINUED EXAMINATION filed on April 13, 2021 for patent application 15/820034.

Election/Restriction
2.	Applicant's election without traverse of claims 1-8 in the reply filed on September 9, 2019 is acknowledged.
Claims 9-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09/09/2019.  

Status of Claims
3.	As a response to an election/restriction requirement, Claims 9-22 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-8 now remain under consideration in this Office action.  Applicant is reminded that the non-elected claims 9-22 must be canceled from this application if the office finds that the claims 1-8 under consideration are allowable and the application in condition for allowance.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (U.S. Publication Number: 2006/0174707).
As to independent claim 1, Zhang discloses an abnormal consumption detection system for a distributed water infrastructure, the system comprising: 
an electronically controllable valve; a remote communication transmitter; a remote communication receiver (e.g., Valve Mechanism 180 is coupled, through 170, with a Valve Control Module 150, 180 becomes Internet addressable, enabling 150 to take commands sent remotely from authorized party to open or shut-off valve 180 in a building) (see Figure 1 and Paragraph [0080]); 
at least one sensor for measuring water flow information associated with the distributed water infrastructure (e.g., flows by detecting the sound and vibration signals and comparing with known digital profiles associated with known flow events) (see Paragraph [0031]); 
at least one processor configured to: determine from the water flow information obtained from the at least one sensor a potential abnormal consumption associated with the distributed water infrastructure (e.g., timing limit in 5130 is long, 400 seconds for instance and adjustable by a user because the flow is less likely to be damaging; 5138 takes timing information from 5118. During the countdown, 5134 will check to see if the flow stops before time limit; this will allow a person in the building to discover and turn the water off. If the flow stops before time limit, the system will log the event, and go back to 5100; if the flow continues beyond time limit, the process moves to step 5142 to 
automatically close a valve (e.g., if a signal matches an abnormal signature in memory, the process moves to step 5142 to give shut -off signal) (see Paragraph [0110]), without human intervention, when the potential abnormal consumption is determined (e.g., detection module identifies the leak as ABNORMAL, reports the leak to maintenance on duty and issues command to the valve control modules to shut-off immediately) (see Paragraph [0058]); 
after closing the valve (e.g., if the flow continues beyond time limit, the process moves to step 5142 to give shut -off signal) (see Paragraph [0111]), transmit, via the remote communication transmitter to a remote administrator, alert information about the potential abnormal consumption to enable an administrator to decide based on the transmitted information whether to reopen the valve (e.g., shut -off signals from 5142 will trigger a step 5160, which send an inquiry to the outside of the monitoring system, for instance, to a maintenance office to see whether detected leak is merely a new device connected by a construction crew) (see Paragraph [0112]); 
after transmitting the alert information, receive from the administrator via the remote communication receiver a control signal to reopen the valve, despite the information about the potential abnormal consumption (e.g., in response to message sent out in step 5160, as well as data 5200 representing fire presence or sprinkler activation, and 5210 from other leak sensors; for example, if signal 5200 is present, it is an indication of fire and the activation of sprinklers; for residential building with sprinkler connected to municipal water supply, water must remain on to ensure the sprinkler's ability for protection against wire; therefore, shut -off signal from 5142 is overridden) (see Paragraph [0113]); and 

As to dependent claim 2, Zhang teaches the system of claim 1, wherein at least one of the remote communication transmitter and the remote communication receiver is wireless (e.g., monitoring system receives, generates and/or transmits electromagnetic, infrared or light or other wireless signals communicating various states the system is in or liquid flow events detected; for example, the system generates a wireless signal to device to sound an audible alarm once a liquid flow through burst pipe is detected; in another instance, the system can send a wireless signal to a wireless network indicating the valve has been shut off; transceiver for wired or wireless communications) (see Paragraph [0063] and [0079]). 
As to dependent claim 3, Zhang teaches the system of claim 1, wherein the water flow information includes at least one of flow rate, flow volume, pH, temperature, conductivity, residual chlorine, turbidity, and an indication of a water-consuming appliance likely to be malfunctioning (e.g., estimate a flow rate of a water flow by analyzing the magnitude of the signal detected) (see Paragraph [0090]). 
As to dependent claim 4, Zhang teaches the system of claim 1, wherein the at least one sensor includes at least two sensors, and wherein the at least one processor is further configured to receive the water flow information from at least two sensors (e.g., a system for monitoring pipes in large buildings comprises communication capability to send receive information with devices 410, 420 and 430 over internet 400, exchange data with other detection modules 102, 104, 106, 108 and 110, take inputs from sensors 210, 220 and 230, detect normal or abnormal flow events, determine possible leak 810 with advanced information such as location, starting time, time lapsed before shut-off, estimated rate and volume of leak to visual display 310, security system 320 and audio warning system 330 and control 
As to dependent claim 5, Zhang teaches the system of claim 4, wherein the at least one processor is further configured to reopen the valve if information from the at least one sensor determines an abatement of the potentially abnormal water condition (e.g., take commands sent remotely from authorized party to open or shut-off a valve in a building) (see Paragraph [0079]). 
As to dependent claim 6, Zhang teaches the system of claim 1, wherein the at least one processor is configured to determine from the water flow information an appliance likely associated with the abnormal consumption and to identify a subsystem valve associated with the appliance, and wherein automatically closing the valve includes closing the subsystem valve to isolate the appliance from at least a portion of the distributed water infrastructure (e.g., isolate leak in a liquid carrying infrastructure, the monitoring system must first be capable of identify signals from normal points of liquid exits, such as faucets, valves and showerheads connected to a liquid carrying infrastructure for use by users of the infrastructure) (see Paragraph [0095]). 
As to dependent claim 7, Zhang teaches the system of claim 1, wherein the remote communication transmitter and the remote communication receiver are integrated as a transceiver (e.g., monitoring system receives, generates and/or transmits electromagnetic, infrared or light or other wireless signals communicating various states the system is in or liquid flow events detected; for example, the system generates a wireless signal to device to sound an audible alarm once a liquid flow through burst pipe is detected; in another instance, the system can send a wireless signal to a wireless network indicating the valve has been shut off; transceiver for wired or wireless communications) (see Paragraph [0063] and [0079]). 
As to dependent claim 8, Zhang teaches the system of claim 1, wherein the at least one processor is configured to ignore the potential abnormal consumption, store in memory the water flow .

Response to Arguments
6.	Applicant’s amendment and arguments filed April 13, 2021 have been fully considered.  The amendment does not overcome the original art rejection and the arguments are not persuasive.  The following are the Examiner’s observations in regard thereto.
Applicant Argues:
Applicant submits that Zhang fails to disclose each and every element in claims 1-8, thus does not anticipate claims 1-8.

Examiner Responds:
Examiner is not persuaded. See office action above for mapping of claimed limitations. Under such consideration, the prior art teaches the claims as written.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117